 



Exhibit 10.54

AMENDMENT TO STRATEGIC INTERACTIVE SERVICES
AND MARKETING AGREEMENT

     This Amendment (including the Exhibits attached hereto, this “Amendment”)
to the Strategic Interactive Services and Marketing Agreement dated June 12,
2000 (“SMA”) is made and entered into as of this 04 day of November, 2004 (the
“Amendment Signing Date”) by and among America Online Latin America, Inc., a
Delaware corporation (“AOLA”), AOL Brasil Ltda., a Brazilian limited liability
company (“AOLB”), and Banco Itaú S.A., a Brazilian bank (“Itaú”) (each a “Party”
and together the “Parties”).

     WHEREAS, the Parties entered into the SMA, as amended from time to time
thereafter, including by that certain Memorandum of Agreement dated December 14,
2002 (the “MOA,” and together with the SMA as amended, the “Existing
Agreement”);

     WHEREAS, pursuant to the terms of the Existing Agreement, the Parties
market a co-branded version of the AOLB Service to Itaú Customers;

     WHEREAS, AOLB has launched certain new ISP Products in the Territory and,
as contemplated by Section 2.3.2 of the Existing Agreement, the Parties desire
to create and market Co-Branded versions of such new ISP Products;

     WHEREAS, certain terms and conditions in the Existing Agreement are
inapplicable to the new ISP Products and in, some cases, no longer accurately
reflect the Parties’ understanding with respect to the original ISP Products,
and the Parties desire to amend the Existing Agreement to, among other things,
reflect the spirit of the relationship between the Parties with respect to the
new ISP Products described herein and to accurately reflect the understanding of
the Parties with respect to all of the ISP Products; and

     WHEREAS, the Parties intend, to the maximum extent possible, to include
such new ISP Products in the Existing Agreement on the same terms as the ISP
Products described therein, including but not limited to with respect to
calculating the Itaú Revenue Percentage and the Revenue Elements, as described
in the MOA;

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound, AOLA, AOLB and Itaú hereby agree as follows:

     1. Definitions. Unless separately defined in this Amendment, all
capitalized terms used herein shall have the same meaning given to them in the
Existing Agreement. The following defined terms, if not previously used in the
Existing Agreement, are

 



--------------------------------------------------------------------------------



 



hereby included, and if previously used in the Existing Agreement, hereby
replace such terms in their entirety:

     “AOLB Client” means the proprietary software developed, owned and
distributed by AOLB for use in the Territory in connecting to and using the
Client-based Service.

     “Client-based Service” means, regardless of the means of connectivity, the
AOLB BrazilÔ brand Internet online service that is accessed by an AOLB Member
through the use of the proprietary AOLB client-software loaded onto a personal
computer.

     “Web-based Service” means, regardless of the means of connectivity, the
AOLB BrazilÔ brand Internet online service that is accessed by an AOLB Member
through the Internet using any client software capable of displaying Internet
web pages (e.g., Internet Explorer, Netscape Navigator).

     “AOLB Services” means the Client-based Service and the Web-based Service,
and “AOLB Service” means either or both of the Client-based Service and/or the
Web-based Service, unless the context requires otherwise.

     “Broadband” means Internet connectivity from an AOLB Member’s location up
to the Internet through any high speed connectivity with speeds of at least 128
kilobits per second downstream, including connectivity by means of DSL, cable,
wireless and satellite transmission.

     “Covered Pages” shall mean, with respect to both the Co-Branded Version of
the Client-based Service and the Co-branded Version of the Web-based Service,
the following pages to the extent such pages are included on such service:
(a) the Co-Branded Welcome Screen; (b) the Special Edition Finance Channel;
(c) the “Caixa Postal Online” area; and (d) the “Serviço ao Assinante” area.

     “Itaú Online Area” means with respect to both the Co-Branded Versions of
the Client-based Service and the Co-Branded Version of the Web-based Service,
the web page areas described on Exhibit D, as such areas may change from time to
time upon the written agreement of the Parties.

     “Itaú Programmable Area” means, with respect to both the Co-Branded Version
of the Client-based Service and the Co-Branded Version of the Web-based Service,
the Itaú Online Area.

     2. New ISP Products.

          (a) Web-based Service. As of the Signing Date, AOLB has launched a new
ISP Product consisting of the Web-based Service, and the Parties have created a
Co-Branded version of such Web-based Service. Except with respect to the
customizations described in Section 3 below, the Co-Branded Version of the
Web-based Service will be substantially similar to the non-Co-Branded Version of
the Web-based Service.

 



--------------------------------------------------------------------------------



 



          (b) Broadband. As of the Signing Date, AOLB has launched Broadband
access to the AOLB Services. The Broadband versions of the AOLB Services are and
shall be generally the same as the non-Broadband versions of the AOLB Services,
with the exception of additional or different Content available to AOLB Members
using a Broadband version of the AOLB Services. AOLB will enable Broadband
access to the Co-Branded Service, which will be substantially similar to the
Broadband access offered for the AOLB Service, and except as otherwise provided
by the Existing Agreement and this Agreement, AOLB will provide similar Content
for the Broadband-accessible Co-Branded Service as is available for the
Broadband accessible AOLB Service.

          (c) In General. Itaú acknowledges and agrees that AOLB may discontinue
offering the products described in (a) and (b) above, including any Co-Branded
version thereof at any time.

     3. Customization. Section 1.1 of the SMA is amended as provided below and
shall not apply to the Web-based Service and Section 1.8 of the SMA is amended
as provided in Section 7 below. Instead, the Parties shall customize the
Web-based Service as provided in Exhibit A of this Amendment. AOLB shall, at its
expense, perform any customizations to the Web-based Service described in
Exhibit A to create the Co-Branded version of such Web-based Service provided,
however that Itaú shall remain responsible for programming the Itaú Online Area
at its expense as provided in Section 7 below. AOLB shall host the Co-Branded
version of the Web-based service, and all Content related thereto, at no cost to
Itaú. Any upgrades to the AOLB Service technology shall be promptly implemented
with respect to the Co-Branded version of the Web-based Service, except to the
extent such upgrade implementation is necessarily different as a result of
modifications of the Co-Branded Service (e.g., the Special Edition Finance
Channel) made in accordance with this Amendment. In the event any upgrade cannot
be implemented as a result of the modifications to the Co-Branded version of the
Web-based Service, AOLB shall use commercially reasonable efforts to promptly
develop and implement on a priority basis a work around that permits the
Co-Branded version of the Web-based Service to receive the benefits of such
upgrade.

“1.1. In General. AOLB will create, at no cost to Itaú, the Co-Branded Service
and the Customized Client for distribution in accordance with this Agreement.
The customizations to be performed shall consist of the following initial
customizations (the “Initial Deliverables”): (a) the Co-Branded Welcome Screen;
(b) the Custom Toolbar Icon; (c) the Special Edition Finance Channel; (d) the
Itaú Window; and (e) links from the Itaú Window and Itaú Programmable Area to
the Itaú Interactive Sites. AOLB shall host the Itaú Online Area at no cost to
Itaú. The Initial Deliverables shall not include the programming of Content into
the areas created as part of such customizations. AOLB shall be responsible for
ensuring that during the Term the Co-Branded Service shall be identical in all
material respects to the AOLB Service in terms of both technology and breadth of
Content, except to the extent the Co-Branded Service is modified in accordance
with this Agreement. Any upgrades to the AOLB Service technology shall be
promptly implemented with respect to the Co-Branded Service, except to the
extent such upgrade implementation is necessarily different as a result of

 



--------------------------------------------------------------------------------



 



modifications of the Co-Branded Service or the Customized Client (e.g., the
Special Edition Finance Channel and the Custom Toolbar Icon) made in accordance
with this Agreement. In the event any upgrade cannot be implemented as a result
of the modifications to the Customized Client or the Co-Branded Service, AOLB
shall use commercially reasonable efforts to promptly develop and implement on a
priority basis a work around that permits the Co-Branded Service to receive the
benefits of such upgrade.

     4. Technical Operating Plan and Finance Plan. The Technical Operating Plan
and Finance Plan as set forth in the Existing Agreement and Section 1.2 of the
SMA shall not apply to the Web-based Service or any Broadband version of the
AOLB Service. At the request of one or more parties, the parties shall promptly
meet and in good faith discuss any technical and financial issue related to the
Co-branded Version of the Web-based Service, as well as any Broadband version of
the AOLB Service.

     5. Timing of Web-Based Service Deliverables. Section 1.3 of the SMA shall
not apply to the Web-based Service or any Broadband version of the Client-based
Service. As of the Signing Date hereof, the Parties have launched a Co-Branded
version of the Web-based Service and all customization of the Co-Branded version
has been completed, tested and approved by Itaú.

     6. Launch and Rollout of Co-Branded Services in Additional Cities

          (a) Web-based Service. The Web-based Service will be operated using
the same modem banks as the Client-based Service, and consequently shall be
available in each of the Initial Cities and in any Additional City where the
non-Co-Branded Web-based Service has already been made available. The Parties
agree that there shall be no Launch Schedule, Launch Date, or Launch Criteria
applicable to the Web-based Service of the Co-Branded Services and Section 1.4.2
of the SMA shall not apply to the Web-based Service.

          (b) Broadband. Because the Broadband versions of the AOLB Services
rely on a means of connectivity not within AOLB’s control to launch, the Parties
agree that there shall be no Launch Schedule, Launch Date or Launch Criteria
applicable to any Broadband version of the Co-Branded Services. Furthermore,
Section 1.4.2 of the SMA shall not apply to any Broadband version of the
Co-Branded Services. AOLB shall make the Broadband versions of the Co-Branded
Services available in each location as soon as and to the extent the Broadband
versions of the corresponding AOLB Services are made available in such location.

     7. Co-Branded Welcome Screen. As of the Signing Date, the Parties have
customized the Co-Branded version of the Web-based Service and the Co-Branded
version of the Client-based Service as provided in Exhibit A of this Amendment.
Accordingly, with respect to both the Co-Branded version of the Web-based
Service and the Co-Branded version of the Client-based Service, “Co-Branded
Welcome Screen” shall have the meaning provided in Exhibit A of this Amendment
and not the meaning set

 



--------------------------------------------------------------------------------



 



forth in the SMA. Section 1.8 of the SMA is hereby deleted in its entirety and
replaced with the following:

The Co-Branded Welcome Screen shall initially be substantially similar to the
screen shot attached in Exhibit A of this Amendment. The portion of such
Co-Branded Welcome Screen allocated to Itaú shall be referred to herein as the
“Itaú Programmable Area” and the portion allocated to AOLB shall be referred to
herein as the “AOLB Programmable Area.” AOLB and Itaú intend to program the
Co-Branded Welcome Screen in accordance with the following principles: (a) the
AOLB and Itaú brands should be presented with equal emphasis on the Co-Branded
Welcome Screen and (b) the Itaú Programmable Area will be comparable in size to
the Itaú Programmable Area shown on Exhibit A of this Amendment. AOLB shall be
responsible for programming the entire Co-Branded Welcome Screen (except the
Itaú Programmable Area) and AOLB shall receive no payments from Itaú therefor.
The Itaú Programmable Area shall be programmed by Itaú exclusively with
Financial Services Content and links to Financial Services Content selected by
Itaú in its sole discretion, including promotions for Itaú and links to the Itaú
Interactive Sites. Such Content shall be provided and maintained by Itaú in
accordance with Sections 4 and 5 of this Agreement. The AOLB Programmable Area
shall be programmed and maintained by AOLB in its sole discretion and shall
contain such promotions and links to Content and services available on the
Co-Branded Service as determined by AOLB subject to the provisions of this
Agreement.

     8. Special Edition Finance Channel. The Special Edition Finance Channel for
the Web-based Service and Client-based Service will look substantially similar
to the screen shot attached hereto as Exhibit B.

     9. Performance Standards. The performance standards set forth in
Section 1.12 of the SMA shall not apply to any AOLB Service accessed by an
AOLB/Itaú Subscriber using Broadband.

     10. Keywords . Itaú acknowledges that since there will be no keywords
available through the Web-based Service, the AOL Keyword “Cobrança” will be
available only on the Client-Based Service. However, AOLB/Itaú Subscribers using
the Web-based Service shall be able to access Content equivalent to the Content
accessed using the AOL Keyword “Cobrança” on the Co-Branded Service.

     11. Registration Process. The first three paragraphs of Section 1(c) of
Exhibit A of the MOA are hereby deleted and replaced with the language as set
forth on Exhibit C of this Amendment.

     12. Banking Benefits. For the avoidance of doubt, Section 1(d) of Exhibit A
of the MOA shall apply to the Broadband accessible versions of the Co-Branded
Service and the Web-based Service, however, any determination by Itaú concerning
the security

 



--------------------------------------------------------------------------------



 



of a Co-Branded Service made pursuant to Section 1(d) of Exhibit A of the MOA
shall be made individually with respect to each specific type of Co-Branded
Service (i.e., the Broadband accessible versions of the Co-Branded Service, the
Web-based Service and the Client-based Service).

     13. Marketing Efforts. The marketing efforts of the Parties with respect to
the AOLB Services shall be modified as follows:

          (a) Marketing of New ISP Products In General . It is understood by the
Parties that because there are now multiple AOLB Services with differing price
plans both between the AOLB Services and within tiers of each AOLB Service, AOLB
will tailor its marketing to offering what is anticipated to be the appropriate
AOLB Service and price plan to each different class of consumers.
Notwithstanding the foregoing, AOLB shall not alter its marketing inside of Itaú
branches so as to encourage any customers to use any other AOLB Service instead
of the Co-Branded Services or to discourage any Itaú Customers or AOLB customers
from using the Co-Branded Services.

          (b) Price Plans. With respect to the non-Broadband versions of the
Client-based Service and Web-based Service, the 20% discount for AOLB/Itaú
Subscribers and the 30% discount for Itaú employees, described in among other
places Section 1(b) of Exhibit A to the MOA, shall apply only to the full access
subscription plans then-offered for each such AOLB Service. The current names
for such Plans are “Total” and “Premier.” No plans for any Broadband version and
no other plans for the Non-Broadband versions will have discounts unless AOLB in
its sole discretion elects to provide a discount. Furthermore, such 20% discount
and 30% discount shall not apply to any Broadband version of the AOLB Services.

          (c) CD-ROM. The term “CD-ROM” as used in the Existing Agreement and
this Amendment shall refer to CD-ROMs containing, at AOLB’s discretion, either
or both of the Customized Client and/or a dialer to directly access the
Co-Branded Web-based Service.

     14. Co-Branded Service. For the avoidance of doubt, pursuant to item 40 of
Exhibit A of the SMA, the Co-Branded Service shall be deemed to include the
Co-Branded version of the Web-based Service contemplated herein.

     15. Customized Client. For the avoidance of doubt, any requirement that
Itaú distributes or markets the Customized Client shall be deemed to be a
requirement that Itaú distributes or markets CD-ROMs containing either or both
of the Customized Client and/or a dialer to directly access the Co-Branded
Web-based Service, as directed by AOLB.

     16. AOLB/Itaú Subscribers. For the avoidance of doubt, AOLB/Itaú
Subscribers shall be deemed to include individuals that subscribe to the
Co-Branded Service, regardless of the means of connectivity (e.g., Broadband,
narrowband).

     17. Miscellaneous.

 



--------------------------------------------------------------------------------



 



          (a) Binding Nature of this Amendment; Entire Agreement. This Amendment
constitutes a valid and binding agreement, enforceable in accordance with the
terms hereof against AOLA, AOLB and Itaú. The terms of this Amendment supersede
and amend the provisions of the Existing Agreement solely to the extent set
forth herein, and to the extent that the terms hereof conflict with the terms of
the Existing Agreement, the terms of this Amendment shall apply. The
representations, warranties, covenants and agreements of the Parties contained
in the Existing Agreement shall remain in full force and effect to the extent
not inconsistent with the terms of this Amendment. In the event of any conflict
between the rights or obligations of a Party under this Amendment and the
Existing Agreement, this Amendment shall govern the rights or obligations of
such Party. In all other respects the provisions of the Existing Agreement shall
continue to govern the business relationship among the Parties, and nothing
contained in this Amendment should be interpreted as invalidating the Existing
Agreement. This Amendment sets forth the entire agreement, and supersedes any
and all prior documents or agreements of the Parties (other than those terms of
the Existing Agreement that do not conflict herewith), with respect to the
subject matter of this Amendment.

          (b) Publicity. For the avoidance of doubt, each party shall be
permitted to make any necessary disclosure required by securities laws in the
United States or Brazil or by the exchange or market on which such Party’s
shares are listed or traded.

          (c) Governing Law. This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York, without
reference to the conflict of laws provisions thereof except for N.Y. G.O.L. §§
5-1401 and 5-1402.

          (d) Severability. Any provision of this Amendment which is held
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Amendment
invalid, illegal or unenforceable in any other jurisdiction.

          (e) Costs and Expenses. Each of the Parties shall be responsible for
and pay all costs and expenses, including the fees of attorneys, accountants and
other professionals, that it incurs in connection with the drafting and
negotiation of this Agreement, including the costs and expenses associated with
obtaining any necessary governmental approvals.

          (f) No Waiver of Rights. No failure or delay on the part of any Party
in the exercise of any power or right hereunder shall operate as a waiver
thereof. No single or partial exercise of any right or power hereunder shall
operate as a waiver of such right or of any other right or power. The waiver by
any Party of a breach of any provision of this Amendment shall not operate or be
construed as a waiver of any other or subsequent breach hereunder. All rights
and remedies existing under this Amendment are cumulative with, and not
exclusive of, any rights or remedies otherwise available.

 



--------------------------------------------------------------------------------



 



          (g) Company Approvals. Each of the Parties represents and warrants
that it has full corporate power and authority to execute and deliver this
Amendment, that this Amendment has been duly authorized by all necessary
corporate action on the part of such Party and that when executed and delivered
by each such Party, this Amendment will constitute a valid and legally binding
obligation of such Party enforceable against such Party in accordance with its
terms.

          (h) Counterparts and Facsimiles. This Amendment may be executed in one
or more counterparts, all of which shall collectively be effective as one single
original. This Amendment may be signed via facsimile signature with the same
binding effect as a signed original.

          (i) Headings. The descriptive headings contained in this Amendment are
inserted for convenience only and do not constitute a part of this Amendment.
References in this Amendment to a Section or Article, or Exhibits hereto, shall
mean such Section or Article in the Amendment, or such Exhibit, unless stated
otherwise.

[Signatures follow on next page]

 



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as
of the Amendment Signing Date. The Parties agree that this Amendment shall be
effective as of September 23, 2003.

AOLB BRASIL LTDA.

By: /s/ Milton R. Camargo
Print Name: Milton R. Camargo
Title: President and General Manager

BANCO ITAÚ S.A.

     
By: /s/ Antonio Jacinto Matias
  By: /s/ Jaime Augusto Chaves
Print Name: Antonio Jacinto Matias
  Print Name: Jaime Augusto Chaves
Title: Executive Vice President
  Title: Manager

AMERICA ONLINE LATIN AMERICA,
INC.

By: /s/ Charles M. Herington
Print Name: Charles M. Herington
Title: President and Chief Executive Officer

WITNESSES:

1./s/ Nanci T. Iwabuchi Mello
Nanci T. Iwabuchi Mello
R.G.: 16.271.387-3/SSP-SP

2. /s/ Gisele Braz
Gisele Braz
R.G.: 15.954.334/SSP-SP

 